Citation Nr: 1543704	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right eye injury residuals.

2.  Entitlement to service connection for residual infection of amputation of the right third finger. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves on Active Duty for Training (ACDUTRA) from August 1979 to September 1980 and from March 1988 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the Board in May 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residual infection of amputation of the right third finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record makes it less likely than not that the Veteran's present right eye injury residuals were either caused or aggravated by an injury while on ACDUTRA or that the right eye injury residuals are otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for right eye injury residuals have not been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (2015). 

The record includes a preoperative diagnosis dated February 2012 of rhegmatogenous retinal detachment.  Moreover, the September 2012 VA examiner diagnosed the Veteran with retinal detachment, ocular hypertension and cataract.  Additionally, the September 2013 VA examiner diagnosed the Veteran with retinal detachment of the right eye, diagnosed in January 2012.  These diagnoses satisfy the first prong of the service connection claim - present disability. 

Regarding the retina detachment in his right eye, the Veteran testified in the May 2014 hearing that he was on patrol and got hit with a branch in the eye.  His eye teared up, was painful and caused temporary loss of vision so the Veteran sought medical treatment.

In support of his testimony, the record includes a Statement of Medical Examination and Duty Status dated August 1984 which indicates the Veteran was with his company on patrol in a swamp when the person in front of the Veteran let go of a tree branch which hit the Veteran in the eye on August 1, 1984.

Regarding a causal relationship between the Veteran's right eye injury and his ACDUTRA, the September 2013 VA examiner opined the Veteran's right eye condition is not at least as likely as not incurred in or caused by his right eye injury while on active duty for training on August 1, 1984.  In support of this opinion, the examiner indicated it is unlikely that this type of traumatic eye injury would cause a retinal detachment 28 years later.  A traumatic retinal detachment usually occurs in the first year or two after the injury and most occur spontaneously in the population and are not caused by trauma.

The Board finds the September 2013 VA examiner's opinion to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as the Veteran's historical accounts of his eye injury while on ACDUTRA and providing specific medical evidence for the opinions rendered.  Therefore, the September 2013 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board has considered the Veteran's May 2014 hearing testimony regarding the eye injury which he asserts occurred while on ACDUTRA.  However, as a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the retinal detachment.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Therefore, in light of the negative nexus opinion provided in the September 2013 VA examination, which was afforded probative weight, the Board finds that even assuming that the Veteran was on ACDUTRA at the time of the right eye injury, the preponderance of the evidence is against the Veteran's claim for service connection for right eye injury residuals.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for right eye injury residuals is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his remaining claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Regarding the amputation of his finger, the Veteran testified at the May 2014 hearing that the accidental amputation of his third finger on the right hand occurred in December 1987 while on a civilian job.  However, an infection of the amputated area happened while the Veteran was in active duty for training.  The residuals of the amputation and subsequent infection include an inability to grasp fully; he has a clenched claw hand and a missing third finger on his right hand.  The Veteran also testified that the hand is always tight and locks up as well as having muscle spasms, pain and numbness.

Service treatment records including the February 1988 Report of Medical Examination document a shortened middle finger on the right hand about a quarter inch in length.  Additionally, a February 1988 Emergency Care record documents the possible infection of the Veteran's third finger on the right hand as he was seen for an evaluation.  The assessment was a healing wound and infection.

The Veteran contends that the infection that was treated while on ACDUTRA, not the amputation itself of the third right finger, has caused the residual issues he described in his May 2014 hearing testimony.  Because there is no medical opinion as to the possible causal connection between the infection which was documented while on ACDUTRA and the Veteran's residual complaints regarding his amputated finger, the Board finds a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the exact dates of the appellant's periods of ACDUTRA, INACDUTRA and/or active duty, to specifically include February 11, 1988.  Retirement points are not helpful in this regard.

2.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's residuals of the amputation of the third right finger and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above and if it is determined that the appellant was on ACDUTRA, INACDUTRA and/or active duty on February 11, 1988, make arrangements for him to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

The examiner is asked to accomplish the following:

	a.  Identify all of the diagnoses of the residuals of the Veteran's amputation of the third finger on the right hand.

	b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified residual diagnosis was caused by or incurred by the 1988 infection while the Veteran was on a period of ACDUTRA, INACDUTRA and/or active duty or is otherwise related to such service.

A complete rationale must be provided for all opinions presented.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


